             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


PHILLIP MABE,                                       Case No.:

               Plaintiff,
                                                    JURY TRIAL DEMANDED
       v.
                                                    COMPLAINT FOR VIOLATIONS OF
CENTERSTATE BANK CORPORATION,                       FEDERAL SECURITIES LAWS
CHARLES W. MCPHERSON, JAMES H.
BINGHAM, MICHAEL J. BROWN SR.,
CHARLES DENNIS CARLTON, MICHAEL
F. CIFERRI, JOHN C. CORBETT, JODY
JEAN DREYER, GRIFFIN A. GREENE,
JOHN H. HOLCOMB III, RICHARD
MURRAY IV, GEORGE TIERSO NUNEZ,
THOMAS E. OAKLEY, G. RUFFNER
PAGE JR., WILLIAM KNOX POU JR.,
DANIEL R. RICHEY, DAVID G.
SALYERS, JOSHUA A. SNIVELY SR., and
MARK W. THOMPSON,

               Defendants.



        Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

 personal knowledge with respect to himself, and upon information and belief based upon, inter

 alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.       This action concerns a proposed transaction announced on January 27, 2020

pursuant to which CenterState Bank Corporation (“CenterState” or “the Company”) will be acquired

by South State Corporation (“South State”).

       2.       On January 25, 2020, CenterState’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”), pursuant to which CenterState shareholders will receive 0.3001 shares of South State
             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 2 of 16



common stock for each share of CenterState common stock they own (“Merger Consideration”).

Although the number of shares of South State common stock that CenterState shareholders will

receive is fixed, the market value of the Merger Consideration will fluctuate with the market price of

South State common stock and will not be known at the time CenterState shareholders vote to

approve the Merger Agreement. Based on the closing price of Southern State common stock on the

NASDAQ on January 24, 2020, the last trading day before the public announcement of the parties

entering into the Merger Agreement, the Merger Consideration represented approximately $25.66 in

value for each share of CenterState common stock. By comparison, based on the closing price of

South State common stock on the NASDAQ on March 26, 2020, the Merger Consideration

represented approximately $18.53 in value for each share of CenterState common stock.

       3.       On March 16, 2020, in order to convince CenterState’s stockholders to vote in favor

of the Proposed Transaction, Defendants filed a materially incomplete and misleading preliminary S-

4 Registration Statement (the “Registration Statement”) with the United States Securities and

Exchange Commission (“SEC”) and sent same to stockholders of CenterState.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, Plaintiff

alleges herein that Defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

       5.       In addition, a special meeting of CenterState’s stockholders will be held to vote on

the Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Registration Statement is disclosed prior to the

Stockholder Vote so CenterState stockholders can properly exercise their corporate voting rights and

make an informed decision on whether to vote in favor of the merger.




                                                  2
              Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 3 of 16



                                    JURISDICTION & VENUE

        6.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections 14(a)

and 20(a) of the 1934 Act and Rule 14a-9.

        7.       This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue will

have an effect in this District; (b) a substantial portion of the transactions and wrongs complained

of herein, occurred in this District; and (c) certain Defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District. Additionally, the Company’s common stock trades on the NASDAQ,

which is headquartered in this District.

                                           THE PARTIES

        9.       Plaintiff is, and has been continuously throughout all times relevant hereto, an owner

of CenterState common stock.

        10.      Defendant CenterState is a company organized under the laws of Florida and a party

to the Merger Agreement. CenterState common stock is traded on the NASDAQ under the ticker

symbol “CSFL.”

        11.      Defendant Ernest S. Pinner is Chairman of the Board of the Company

        12.      Charles W. McPherson is a director of the Company.




                                                   3
             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 4 of 16



       13.      James H. Bingham is a director of the Company.

       14.      Michael J. Brown Sr. is a director of the Company.

       15.      Charles Dennis Carlton is a director of the Company.

       16.      Michael F. Ciferri is a director of the Company.

       17.      John C. Corbett is a director of the Company.

       18.      Jody Jean Dreyer is a director of the Company.

       19.      Griffin A. Greene is a director of the Company.

       20.      John H. Holcomb III is a director of the Company.

       21.      Richard Murray IV is a director of the Company.

       22.      George Tierso Nunez is a director of the Company.

       23.      Thomas E. Oakley is a director of the Company.

       24.      G. Ruffner Page Jr. is a director of the Company.

       25.      William Knox Pou Jr. is a director of the Company.

       26.      Daniel R. Richey is a director of the Company.

       27.      David G. Salyers is a director of the Company.

       28.      Joshua A. Snively Sr. is a director of the Company.

       29.      Mark W. Thompson is a director of the Company.

                                             FACTS

       30.      CenterState is a financial holding company, incorporated under the laws of the state

of Florida, that owns all of the outstanding shares of CenterState Bank. Headquartered in Winter

Haven, CenterState provides traditional retail, commercial, mortgage, wealth management and small




                                                4
                 Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 5 of 16



business services throughout CenterState Bank’s branch network in Florida, Georgia and Alabama,

and customer relationships in neighboring states. CenterState Bank also has a national footprint,

serving clients coast to coast through its correspondent banking division. As of December 31, 2019,

CenterState had total consolidated assets of $17.1 billion, total consolidated loans of $12.0 billion,

total consolidated deposits of $13.1 billion, and total consolidated shareholders’ equity of $2.9

billion.

           31.     South State is a South Carolina corporation that is a bank holding company

registered with the Board of Governors of the Federal Reserve System under the Bank Holding

Company Act of 1956, as amended. South State provides a wide range of banking services and

products to its customers through its wholly-owned bank subsidiary, South State Bank, a South

Carolina banking corporation that opened for business in 1934. South State does not engage in any

significant operations other than the ownership of its banking subsidiary. South State Bank provides

a full range of retail and commercial banking services, mortgage lending services, trust and wealth

management, and consumer loans through financial centers in South Carolina, North Carolina,

Georgia and Virginia. As of December 31, 2019, South State had approximately $15.9 billion in

assets, $11.3 billion in loans, $12.2 billion in deposits, $2.4 billion in shareholders’ equity, and a

market capitalization of approximately $2.9 billion.

           32.     On January 25, 2020, CenterState’s Board caused the Company to enter into the

Merger Agreement.

           33.     The Merger Agreement provides that CenterState has agreed with South State, a

South Carolina corporation, among other things and subject to terms and conditions set forth therein,

that CenterState shall merge with and into South State, with South State surviving the Merger.

           34.     At the Effective Time (as defined in the Merger Agreement), and as a result of the




                                                   5
             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 6 of 16



Merger:

       Each share of the common stock, par value $0.01 per share, of CenterState issued
       and outstanding immediately prior to the Effective Time (the “CenterState Common
       Stock”), except for shares of CenterState Common Stock owned by CenterState or
       South State (in each case other than shares of CenterState Common Stock (i) held in
       trust accounts, managed accounts, mutual funds and the like, or otherwise held in a
       fiduciary or agency capacity that are beneficially owned by third parties or (ii) held,
       directly or indirectly, by CenterState or South State in respect of debts previously
       contracted), shall be converted into the right to receive 0.3001 shares (the “Exchange
       Ratio” and such shares the “Merger Consideration”) of the common stock, par value
       $2.50 per share, of South State (the “South State Common Stock”).

       35.       The Merger Consideration is unfair because, among other things, the intrinsic value

of the Company is in excess of the amount the Company’s stockholders will receive in connection

with the Proposed Transaction.

       36.       It is therefore imperative that the Company common stockholders receive the

material information that Defendants have omitted from the Registration Statement so that they can

meaningfully assess whether the Proposed Transaction is in their best interests prior to the vote.

       37.       Section 6.13 of the Merger Agreement provides for a no solicitation clause that

prevents CenterState from soliciting alternative proposals and constraints its ability to negotiate with

potential buyers:

       a)      Each party agrees that it will not, and will cause each of its Subsidiaries and
               its and their respective officers, directors, employees, agents, advisors and
               representatives (collectively, “Representatives”) not to, directly or indirectly,
               (i) initiate, solicit, knowingly encourage or knowingly facilitate any inquiries
               or proposals with respect to any Acquisition Proposal, (ii) engage or
               participate in any negotiations with any person concerning any Acquisition
               Proposal, (iii) provide any confidential or nonpublic information or data to,
               have or participate in any discussions with any person relating to any
               Acquisition Proposal or (iv) unless this Agreement has been terminated in
               accordance with its terms, approve or enter into any term sheet, letter of
               intent, commitment, memorandum of understanding, agreement in principle,
               acquisition agreement, merger agreement or other agreement (whether
               written or oral, binding or nonbinding) (other than a confidentiality
               agreement referred to and entered into in accordance with this Section 6.13)
               in connection with or relating to any Acquisition Proposal. Notwithstanding



                                                   6
Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 7 of 16



 the foregoing, in the event that after the date of this Agreement and prior to
 the receipt of the Requisite South State Vote, in the case or South State, or
 the Requisite CenterState Vote, in the case of CenterState, a party receives an
 unsolicited bona fide written Acquisition Proposal that did not result from or
 arise in connection with a breach of this Section 6.13(a), such party may, and
 may permit its Subsidiaries and its and its Subsidiaries’ Representatives to,
 furnish or cause to be furnished confidential or nonpublic information or data
 and participate in such negotiations or discussions with the person making
 the Acquisition Proposal if the Board of Directors of such party concludes in
 good faith (after receiving the advice of its outside counsel, and with respect
 to financial matters, its financial advisors) that failure to take such actions
 would be more likely than not to result in a violation of its fiduciary duties
 under applicable law; provided, that, prior to furnishing any confidential or
 nonpublic information permitted to be provided pursuant to this sentence,
 such party shall have entered into a confidentiality agreement with the person
 making such Acquisition Proposal on terms no less favorable to it than the
 Confidentiality Agreement, which confidentiality agreement shall not provide
 such person with any exclusive right to negotiate with such party. Each party
 will, and will cause its Representatives to, immediately cease and cause to be
 terminated any activities, discussions or negotiations conducted before the
 date of this Agreement with any person other than CenterState or South State,
 as applicable, with respect to any Acquisition Proposal. Each party will
 promptly (within twenty-four (24) hours) advise the other party following
 receipt of any Acquisition Proposal or any inquiry which could reasonably be
 expected to lead to an Acquisition Proposal, and the substance thereof
 (including the terms and conditions of and the identity of the person making
 such inquiry or Acquisition Proposal), will provide the other party with an
 unredacted copy of any such Acquisition Proposal and any draft agreements,
 proposals or other materials received in connection with any such inquiry or
 Acquisition Proposal, and will keep the other party apprised of any related
 developments, discussions and negotiations on a current basis, including any
 amendments to or revisions of the terms of such inquiry or Acquisition
 Proposal. Each party shall use its reasonable best efforts to enforce any
 existing confidentiality or standstill agreements to which it or any of its
 Subsidiaries is a party in accordance with the terms thereof. As used in this
 Agreement, “Acquisition Proposal” shall mean, with respect to South State or
 CenterState, as applicable, other than the transactions contemplated by this
 Agreement, any offer, proposal or inquiry relating to, or any third-party
 indication of interest in, (i) any acquisition or purchase, direct or indirect,
 of twenty-five percent (25%) or more of the consolidated assets of a party
 and its Subsidiaries or twenty-five percent (25%) or more of any class of
 equity or voting securities of a party or its Subsidiaries whose assets,
 individually or in the aggregate, constitute twenty-five percent (25%) or more
 of the consolidated assets of the party, (ii) any tender offer (including a
 self-tender offer) or exchange offer that, if consummated, would result in
 such third party beneficially owning twenty-five percent (25%) or more of



                                   7
               Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 8 of 16



                any class of equity or voting securities of a party or its Subsidiaries whose
                assets, individually or in the aggregate, constitute twenty-five percent (25%)
                or more of the consolidated assets of the party, or (iii) a merger,
                consolidation, share exchange, business combination, reorganization,
                recapitalization, liquidation, dissolution or other similar transaction involving
                a party or its Subsidiaries whose assets, individually or in the aggregate,
                constitute twenty-five percent (25%) or more of the consolidated assets of the
                party.

       38.       In addition, Section 8.2(b) of the Merger Agreement requires CenterState to pay a

$120,000,000.00 “termination fee” to South State in the event this agreement is terminated by

CenterState and improperly constrains the Company from obtaining a superior offer.

       39.       Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       40.       As alleged herein, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and misleading.

       41.       The Registration Statement omits material information regarding the analyses

performed by the Company’s and South State’s financial advisors Keefe, Bruyette & Woods, Inc.

(“KBW”) and Piper Sandler & Co. (“Piper”), respectively, in connection with the Proposed

Transaction.

       42.       With respect to KBW’s South State and CenterState Selected Companies Analysis,

the Registration Statement fails to disclose the individual multiples and metrics for the companies

observed by KBW in the analysis. This information must be disclosed to make the Registration

Statement not materially misleading to CenterState stockholders and provide stockholders with full

and relevant information in considering how to vote.

       43.       With respect to KBW’s Pro Forma Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by KBW

in the analysis. This information must be disclosed to make the Registration Statement not



                                                   8
               Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 9 of 16



materially misleading to CenterState stockholders and provide stockholders with full and relevant

information in considering how to vote.

       44.       With respect to KBW’s Selected Transactions Analysis, the Registration Statement

fails to disclose the individual multiples and metrics for the transactions observed by KBW in the

analysis. This information must be disclosed to make the Registration Statement not materially

misleading to CenterState stockholders and provide stockholders with full and relevant information

in considering how to vote.

       45.       With respect to KBW’s Financial Impact Analysis, the Registration Statement fails

to disclose (i) the closing balance sheet estimates as of June 30, 2020 for South State and

CenterState, (ii) the extent to which the Proposed Transaction could be accretive to South State’s

estimated 2020 EPS, estimated 2021 EPS and estimated 2022 EPS, (iii) the extent to which the

Proposed Transaction could be dilutive to South State's estimated tangible book value per share as of

June 30, 2020, (iv) the extent to which the Proposed Transaction could be accretive relative to

CenterState’s estimated 2022 EPS, and (v) the extent to which the Proposed Transaction could lower

South State’s tangible common equity to tangible assets ratio, Leverage Ratio, Common Equity

Tier 1 Ratio, Tier 1 Capital Ratio and Total Risk-based Capital Ratio as of June 30, 2020. This

information must be disclosed to make the Registration Statement not materially misleading to

CenterState stockholders and provide stockholders with full and relevant information in considering

how to vote.

       46.       With respect to KBW’s Discounted Cash Flow Analysis for South State, the

Registration Statement fails to disclose (i) the individual inputs and assumptions underlying the

range of discount rates of 7.0% to 11.0%, (ii) the estimated excess cash flows that South State could

generate over the period from January 1, 2020 through December 31, 2024 as a stand-alone




                                                 9
             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 10 of 16



company, (iii) South State’s terminal value, and (iv) KBW’s basis for applying a range of 11.0x to

15.0x South State’s estimated 2025 earnings. This information must be disclosed to make the

Registration Statement not materially misleading to CenterState stockholders and provide

stockholders with full and relevant information in considering how to vote.

       47.       With respect to KBW’s Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose (i) the individual inputs and assumptions underlying the

range of discount rates of 7.0% to 11.0%, (ii) the estimated excess cash flows that CenterState could

generate over the period from January 1, 2020 through December 31, 2024 as a stand-alone

company, (iii) CenterState’s terminal value, and (iv) KBW’s basis for applying a range of 11.0x to

15.0x CenterState’s estimated 2025 earnings. This information must be disclosed to make the

Registration Statement not materially misleading to CenterState stockholders and provide

stockholders with full and relevant information in considering how to vote.

       48.      With respect to KBW’s Pro Forma Discounted Cash Flow Analysis for the

Company, the Registration Statement fails to disclose (i) the individual inputs and assumptions

underlying the range of discount rates of 6.5% to 10.5%, (ii) the estimated excess cash flows that the

pro forma combined entity could generate over the period from July 1, 2020 through December 31,

2024, (iii) the pro forma combined entity’s terminal value, and (iv) KBW’s basis for applying a

range of 11.0x to 15.0x to the pro forma combined entity’s estimated 2025 earnings. This

information must be disclosed to make the Registration Statement not materially misleading to

CenterState stockholders and provide stockholders with full and relevant information in considering

how to vote.

       49.      With respect to Piper’s Comparable Company Analyses fails to disclose the

individual multiples and metrics for the companies observed by Piper in the analysis. This




                                                 10
              Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 11 of 16



information must be disclosed to make the Registration Statement not materially misleading to

CenterState stockholders and provide stockholders with full and relevant information in considering

how to vote.

        50.      With respect to Piper’s Precedent Transactions Analysis fails to disclose the

individual multiples and metrics for the transactions observed by Piper in the analysis. This

information must be disclosed to make the Registration Statement not materially misleading to

CenterState stockholders and provide stockholders with full and relevant information in considering

how to vote.

        51.      With respect to Piper’s Net Present Value Analyses, the Registration Statement fails

to disclose (i) South State’s terminal value, (ii) Piper’s basis for applying earnings multiples ranging

from 11.0x to 16.0x, and (iii) the individual inputs and assumptions underlying the range of discount

rates of 8.0% to 11.0%. This information must be disclosed to make the Registration Statement not

materially misleading to CenterState stockholders and provide stockholders with full and relevant

information in considering how to vote.

       52.       With respect to Piper’s Pro Forma Transaction Analysis, the Registration Statement

fails to disclose (i) Piper’s assumption relating to transaction expenses, purchase accounting

adjustments and cost synergies, certain adjustments for CECL accounting standards and the

repayment of a certain amount of CenterState's outstanding subordinated debt in the years ending

December 31, 2020 through December 31, 2023, (ii) the extent to which the Proposed Transaction

could be accretive to South State’s estimated earnings per share in the years ending December 31,

2020 through December 31, 2023, and (iii) the extent to which the Proposed Transaction could be

dilutive to South State’s estimated tangible book value per share at June 30, 2020 and at

December 31, 2020. This information must be disclosed to make the Registration Statement not




                                                  11
                Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 12 of 16



materially misleading to CenterState stockholders and provide stockholders with full and relevant

information in considering how to vote.

          53.      The omission of the above-referenced material information renders the Registration

Statement false and misleading.

          54.      The above-referenced omitted information, if disclosed, would significantly alter the

total mix of information available to the Company’s stockholders.

                                       CLAIMS FOR RELIEF

                                               COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          55.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          56.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange Act,

requires that proxy communications with stockholders shall not contain “any statement which, at the

time and in the light of the circumstances under which it is made, is false or misleading with respect

to any material fact, or which omits to state any material fact necessary in order to make the

statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          57.     Defendants issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Registration Statement and the use of their name in the Registration

Statement, which fails to provide critical information regarding, among other things, the financial

projections that were prepared by the Company and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          58.     In so doing, Defendants made untrue statements of fact and/or omitted material facts



                                                   12
             Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 13 of 16



necessary to make the statements made not misleading. By virtue of their roles as officers and/or

directors, each of the Individual Defendants were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to stockholders as required.

       59.       The preparation of a Registration Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence.

Defendants were negligent in preparing and reviewing the Registration Statement. Defendants were

also negligent in choosing to omit material information from the Registration Statement or failing to

notice the material omissions in the Registration Statement upon reviewing it, which they were

required to do carefully.

       60.       The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law.

                                              COUNT II

       (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                 SECTION 20(a) OF THE EXCHANGE ACT)


       61.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

       herein.

       62.       The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of the Company, and participation in and/or awareness of the Company’s operations and/or


                                                  13
              Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 14 of 16



intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       63.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       64.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Registration Statement.

       65.      In addition, as the Registration Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Registration Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       66.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.




                                                   14
              Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 15 of 16



       67.      As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       68.      Plaintiff has no adequate remedy at law.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.      Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required in

 it or necessary to make the statements contained therein not misleading;

         D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

 well as Rule 14a-9 promulgated thereunder;

         E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

         F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

         Plaintiff hereby requests a trial by jury on all issues so triable.
Dated: March 27, 2020




                                                  15
Case 1:20-cv-02683 Document 1 Filed 03/31/20 Page 16 of 16



                          MOORE KUEHN, PLLC

                          /s/Justin Kuehn
                          Justin A. Kuehn
                          Fletcher W. Moore
                          30 Wall Street, 8th floor
                          New York, New York 10005
                          Tel: (212) 709-8245
                          jkuehn@moorekuehn.com
                          fmoore@moorekuehn.com

                          Attorneys for Plaintiff




                            16
